                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


In re:                                                       Case No. 19-23983-bhl
         Dawn M. Wiseman,
                                Debtor.                      Chapter 7


         Dawn M. Wiseman,
                        Plaintiff,                           Adversary No. 19-02153-bhl
v.
         Milwaukee Radiologists Ltd., S.C.
                        Defendant.


                                     DECISION AND ORDER


                                          INTRODUCTION
         This case involves a default judgment motion relating to a medical-service provider’s
alleged violations of the automatic stay and the Wisconsin Consumer Act. The underlying
adversary complaint alleges that a radiology group improperly mailed a small number of
invoices to a chapter 7 debtor’s deceased husband, requesting payment of a small, $12.61
balance due for medical services provided to him. The medical-service provider did not answer
the complaint, and the debtor then asked the court to enter a default judgment for more than
$10,000, including nearly $2,500 in attorneys’ fees and $8,000 for “emotional injury and
punitive damages.” (Pl.’s Proposed Order, ECF No. 6.)
         Because the record shows that the defendant’s collection efforts were directed against the
debtor’s deceased husband – not the debtor or her bankruptcy estate – there was no violation of
the automatic stay or the Wisconsin Consumer Act. Simply put, the debtor’s bankruptcy filing
automatically stayed actions to collect against the debtor and her bankruptcy estate; it did not
prevent the radiology group from acting to collect against the debtor’s deceased spouse or his
estate. Accordingly, the default judgment motion is denied, and the adversary complaint is
dismissed.




                Case 19-02153-bhl         Doc 14   Filed 03/31/20      Page 1 of 9
                                               BACKGROUND
         Dawn Wiseman filed a chapter 7 bankruptcy petition and schedules on April 26, 2019.
The bankruptcy filing came shortly after the death of her husband, James Wiseman, Jr.
          Prior to his death, the debtor’s husband received medical services from Milwaukee
Radiologists Ltd., S.C. At the time he passed away, he owed Milwaukee Radiologists a small
$12.61 balance, net of applicable insurance payments and adjustments. The debtor did not
identify Milwaukee Radiologists on her list of creditors or bankruptcy schedules. As a result,
Milwaukee Radiologists received no notice of the debtor’s bankruptcy. The debtor has made no
effort to amend her schedules to list Milwaukee Radiologists as a creditor.
         On May 11, 2019, about two weeks after the debtor’s bankruptcy petition, Milwaukee
Radiologists sent an invoice for the debtor’s husband’s outstanding medical charges. The
invoice was addressed to the debtor’s deceased husband, not the debtor. Milwaukee Radiologists
mailed the invoice to him at the address he had shared with the debtor.
         About two weeks later, on May 29, 2019, counsel for the debtor responded to Milwaukee
Radiologists with a letter advising that the debtor’s husband had passed away. The letter also
confusingly stated that “[a]ny debts of James Wiseman that would be considered marital
property and are [sic] included in the bankruptcy estate. Any collection action directed toward
Dawn Wiseman is a violation of the Automatic Stay.” (Pl.’s Mot. Default J. Exh. B-1, ECF No.
4.)1 Counsel enclosed a notice of the debtor’s case filing with the letter.
         On August 12, 2019, Milwaukee Radiologists sent a second invoice to the debtor’s
deceased spouse. The second invoice was materially the same as the first invoice. It was again
directed to the debtor’s husband at the address he had shared with the debtor and requested
payment of the same $12.61 balance.
         The court entered a discharge order in the debtor’s bankruptcy case on August 14, 2019.
Several days later, debtor’s counsel called Milwaukee Radiologists to complain about its efforts
to collect on the deceased husband’s debt. According to debtor’s counsel, a representative for
Milwaukee Radiologists explained that it had not received her May 29 letter and asked that the
letter be resent to a fax number. The representative also told counsel that a note would be added



1
 Presumably, counsel intended to say that the debts of James Wiseman might be considered marital debts, not
marital property. A debt is not a property interest, but rather an obligation. 11 U.S.C. §101(12) (“The term ‘debt’
means liability on a claim.”).




                  Case 19-02153-bhl            Doc 14       Filed 03/31/20          Page 2 of 9
to the file, confirming that the husband had passed away and that his widow had filed for
bankruptcy.
         On August 19, 2019, debtor’s counsel faxed and mailed a copy of her earlier letter to
Milwaukee Radiologists’ Patient Services Department. The fax cover sheet stated, “Continued
collection efforts against James Wiseman are a violation of the automatic stay.” 2 (Pl.’s Mot.
Default J. Exh. B-2, ECF No. 4.)
         Milwaukee Radiologists’ invoicing efforts stopped, but not immediately. Over the next
few weeks, on August 26 and October 10, 2019, the medical-services provider sent two more
invoices. These final two invoices were materially identical to the first two invoices. They were
again directed to James Wiseman (not the debtor), were sent to the address he had shared with
the debtor, and requested payment of the same $12.61 balance.
         On September 13, 2019, after the third, but before the fourth invoice, the debtor filed an
adversary complaint against Milwaukee Radiologists, alleging violations of the automatic stay
and the Wisconsin Consumer Act. Milwaukee Radiologists has not answered and has not
appeared for any proceedings in this adversary matter. On October 30, 2019, the debtor moved
for default judgment and requested an award of $8,000 in non-economic (emotional distress and
punitive) damages plus attorneys’ fees and costs.

                                                   ANALYSIS
         The debtor seeks entry of a default judgment against Milwaukee Radiologists based on its
failure to answer the complaint. A defendant’s failure to answer, however, does not necessarily
“entitle the plaintiff to a default judgment.” In re Stangel, 593 B.R. 607, 612 (Bankr. E.D. Wis.
2018). A plaintiff must still “establish that the well-pleaded facts found in the complaint, if
taken as true, amount to a legally cognizable claim for relief upon which a judgment may be
entered.” In re Wolf, 595 B.R. 735, 754 (Bankr. N.D. Ill. 2018) (citing Nishimatsu Const. Co. v.
Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)); see, e.g., VLM Food Trading Int'l,

2
  Counsel’s statement in the fax cover sheet is incorrect. The automatic stay never applied to collection efforts
against James Wiseman, who did not file a bankruptcy petition. Moreover, even if he had been part of the debtor’s
bankruptcy filing and covered by the automatic stay, by the time of the fax, the court had entered a discharge order
and thus the automatic stay was no longer in effect. See 11 U.S.C. §362(c)(2)(C) (“the stay…continues until…the
time a discharge is granted or denied”). Any bar on further collection efforts after the discharge would have to be
the result of the discharge injunction, not the automatic stay. The plaintiff has not alleged any violations of the
discharge injunction and, even if she did, the discharge applies only to claims against the debtor. See 11 U.S.C.
§727(b). It would not apply to claims against her deceased husband or efforts to collect against his separate
property.




                  Case 19-02153-bhl            Doc 14       Filed 03/31/20          Page 3 of 9
Inc. v. Illinois Trading Co., 811 F.3d 247, 255 (7th Cir. 2016).
       The debtor’s adversary complaint alleges claims for violations of: (1) the automatic stay
and (2) the Wisconsin Consumer Act. To warrant a default judgment, the debtor must establish
that the well-pleaded facts entitle her to relief on these claims. In re Wolf, 595 B.R. at 754.

       A. Milwaukee Radiologists’ Requests for Payment from James A. Wiseman, Jr. Did
          Not Violate the Automatic Stay.

       In Count I of the adversary complaint, the debtor alleges that Milwaukee Radiologists
willfully violated section 362(a)(1). (Complaint ¶¶ 18-19, ECF No. 1.) In support of this claim,
the debtor alleges that Milwaukee Radiologists “has continued to send bills to Plaintiff to collect
on a pre-petition medical bill of Plaintiff’s deceased husband, James Wiseman.” (Complaint ¶ 8,
ECF No. 1.) This claim and the supporting allegations suffer from two problems. First, debtor’s
counsel has invoked the wrong subsection of 362(a). Second, even if the debtor’s claim were
based on the correct subsection, the allegations do not support a claim for relief.
       The debtor’s invocation of section 362(a)(1) is misplaced because that subsection
imposes a stay on “the commencement or continuation . . . of a judicial, administrative, or other
action or proceeding against the debtor.” The debtor does not allege that Milwaukee
Radiologists ever “commenced or continued” legal “proceedings” against anyone, let alone the
debtor. The debtor alleges that Milwaukee Radiologists sent collection letters to her deceased
husband after her bankruptcy filing. Sending a collection letter is not the commencement or
continuation of a legal proceeding. Thus, based on the facts of the complaint, Milwaukee
Radiologists has not violated section 326(a)(1) and the debtor has not met her burden to establish
a legally cognizable claim for relief under that subsection.
       Presumably, counsel intended to allege a violation of section 362(a)(6), which imposes a
stay of “any act to collect, assess, or recover a claim against the debtor that arose before the
commencement of the case under this title.” This subsection is more applicable to the factual
allegations in the complaint. But even if the court were to rewrite the complaint for the debtor,
she is still not entitled to relief. Section 362(a)(6) applies only to actions to collect on claims
against the debtor. The record shows that Milwaukee Radiologists’ collection actions were
directed to the debtor’s deceased husband, not against the debtor. The automatic stay generally
does not extend to non-debtors. Brown v. Jevic, 575 F.3d 322, 328 (3d Cir. 2009) (citing Pitts v.
Unarco Indus., 698 F.2d 313, 314 (7th Cir. 1983); Williford v. Armstrong World Indus., Inc., 715




               Case 19-02153-bhl         Doc 14     Filed 03/31/20        Page 4 of 9
F.2d 124 (4th Cir. 1983); Austin v. Unarco Indus., Inc., 705 F.2d 1, 4 (1st Cir. 1983)).
Milwaukee Radiologists’ conduct in sending invoices to the debtor’s deceased, non-debtor
husband did not run afoul of the automatic stay. See In re Thongta, No. 07-21837-SVK, 2009
WL 1587308, at *2 (Bankr. E.D. Wis. June 5, 2009) (“the automatic stay does not protect the
non-filing spouse from a creditor’s collection activities”).
       The debtor’s primary argument for a stay violation is that “Wisconsin is a marital
property state and James had no separate individual property that creditors could collect from –
all of his interests in property passed to [the debtor] at his death.” (Pl.’s Brief in Supp. 2, ECF
No. 11.) But Milwaukee Radiologists possesses valid claims against the deceased spouse. As
his creditor, Milwaukee Radiologists has the right to collect against his individual property,
notwithstanding his wife’s bankruptcy. See In re Thongta, No. 07-21837-SVK, 2009 WL
1587308, at *3 (Bankr. E.D. Wis. June 5, 2009) (“the stay does not protect the non-filing spouse
from collection activities against her individual property”). If he has no separate property,
Milwaukee Radiologists’ collection efforts would be futile (as they appear to have been), but
Milwaukee Radiologists nonetheless retained the right to attempt such collections, including
against the husband’s estate after he passed away. Neither his death nor his widow’s subsequent
bankruptcy extinguished the creditor’s right to try to collect against his separate property, and
any individual property of the debtor’s deceased husband that passed to the debtor at his death
would have passed subject to Milwaukee Radiologists’ preexisting claim.
       If Milwaukee Radiologists had taken collection efforts against marital property in which
the debtor had an interest, it would have run afoul of the stay. See In re Passmore, 156 B.R. 595,
599 (Bankr. E.D. Wis. 1993) (holding that “all funds or assets classified as marital property in
which the debtor has an interest are protected by the automatic stay”). But it did not do so. The
collection letters cannot reasonably be characterized as seeking to collect from marital property;
the invoices are directed solely to the deceased spouse, not to the married couple together and
not to the debtor as the wife of her indebted husband.
       The debtor cites a number of cases that she claims support her contention that sending
collection letters to her deceased husband could be deemed violations of the automatic stay. The
cases do not support the debtor’s claims. Both In re Pratt, 462 F.3d 14 (1st Cir. 2006), and In re
Butler, No. 07-81047, 2011 WL 806078 (Bankr. C.D. Ill. Mar. 2, 2011), concerned car creditors
whose post-discharge conduct against former debtors was found to violate the discharge




               Case 19-02153-bhl        Doc 14      Filed 03/31/20       Page 5 of 9
injunction. Pratt involved a creditor who refused to cooperate with two debtors’ vehicle
surrender, causing the debtors to suffer financial harm even after the creditor’s claim was
discharged. In re Pratt, 462 F.3d at 17-20. Butler involved a creditor who coerced a debtor into
agreeing to make payments on a previously discharged car loan to settle the creditor’s post-
discharge state court collection efforts. In re Butler, No. 07-81047, 2011 WL 806078 at *18.
        Neither case helps the debtor. As an initial matter, both Pratt and Butler involved
violations of the discharge injunction, not the automatic stay. But more fundamentally, in both
cases, creditors were found to have engaged in objectively coercive conduct, causing debtors to
make payments on previously discharged debts. Here, as alleged in the complaint and as
detailed in the materials the debtor has filed in support of her default judgment motion,
Milwaukee Radiologists has not undertaken any remotely coercive actions against the debtor. It
sent four invoices, all of which are conceded to be legitimate, to a person, the debtor’s deceased
husband, who was not protected by the automatic stay. Such conduct is not suspect when a
creditor directs its efforts against a non-filing spouse and his or her individual property. In re
Thongta, No. 07-21837, 2009 WL 1587308, at *3 (Bankr. E.D. Wis. June 5, 2009).
        The debtor cites Butler for the proposition that “the Seventh Circuit recognizes the
‘coercive effects’ test,” which, she contends, allows for a finding that a facially permissible
action can nevertheless violate the automatic stay. (Pl.’s Brief in Supp. 3-4, ECF No. 11.)
Contrary to the debtor’s statements, Butler is an unpublished decision from a bankruptcy court in
the Central District of Illinois; that court certainly does not speak or set precedent for the Seventh
Circuit. The debtor’s misstatement notwithstanding, the Seventh Circuit has at least implicitly
acknowledged the “coercive effects” test on which the debtor seeks to rely. See In re Kuehn, 563
F.3d 289, 292 (7th Cir. 2009) (“[A] creditor acts to collect a debt if it acts or fails to act, in a
coercive manner, with the sole purpose of collecting that debt. This ‘test’ can’t be found in the
Code, and situations to which it applies will be rare, because most acts or failures to act have
multiple purposes, such as minimizing risk based on creditworthiness.”) But this test does not
implicate a creditor’s efforts to collect on a debt owed by the debtor’s non-filing spouse from the
non-filing spouse’s individual property. See In re Thongta, No. 07-21837, 2009 WL 1587308, at
*3 (Bankr. E.D. Wis. June 5, 2009).
        The debtor also invokes Trent v. Beneficial Fin. I, Inc., explaining the Trent “court held
that the creditor violated the automatic stay and discharge injunction since the creditor was aware




                Case 19-02153-bhl         Doc 14     Filed 03/31/20        Page 6 of 9
that any communications to [the] deceased spouse would be received by debtor, and the
interpretation of that conduct could be construed as attempts to put pressure on the debtor to pay
the debt.” (Pl.’s Brief in Supp. 5, ECF No. 11.) The court in Trent made no such holding.
Rather, the court in Trent simply held that factual disputes precluded ruling in either party’s
favor on their cross-motions for summary judgment. Trent v. Beneficial Fin. I, Inc. (In re Trent),
No. 07-81384, 2015 Bankr. LEXIS 1059, *7 (Bankr. E.D. Okla., Apr. 1, 2015). Trent is
distinguishable because the deceased spouse in Trent was a joint debtor in the underlying
bankruptcy case before his passing, and both spouses received a discharge for their debts.
       Even if the allegations supported finding a stay violation, the debtor’s claim for damages
is questionable and would bar anything but nominal relief. The Seventh Circuit has explained
that the Bankruptcy Code provides a remedy for “financial” damages, not for harm to a debtor’s
“peace of mind.” Aiello v. Providian Fin. Corp., 239 F.3d 876, 879-80 (7th Cir. 2001).
Emotional distress damages are not available for violations of the stay. In re Braatz, 610 B.R.
887, 890 (Bankr. E.D. Wis. 2019). The debtor’s claim for “punitive damages” is on even shakier
ground. Having never listed Milwaukee Radiologists on her schedules, the debtor is hard-
pressed to accuse the defendant of a “willful” violation of the stay sufficient to support punitive
damages. In re Galmore, 390 B.R. 901, 907 (Bankr. N.D. Ind. 2008) (“Willfulness under §
362(k) requires knowledge that a bankruptcy petition has been filed, whether through formal
notice or otherwise.”); Braatz, 610 B.R. at 892 (“[W]hen a stay violation is no worse than
‘willful’, in the ordinary sense, i.e., intentional or deliberate, an award of punitive damages is not
warranted. The violative conduct must also be egregious or reprehensible.”). The court need not
reach either of these issues, however, because the complaint does not allege facts sufficient to
support a finding that the stay was violated in the first place.
       In sum, Milwaukee Radiologists mailed billing letters to the deceased husband of the
debtor, not to the debtor herself. Because Milwaukee Radiologists did not attempt to collect the
debt directly from the debtor, Milwaukee Radiologists did not violate the debtor’s automatic
stay. The debtor is not entitled to a default judgment. Rather, her claim for a violation of the
automatic stay is insufficient to establish a legally cognizable claim for relief and must be
dismissed.




               Case 19-02153-bhl         Doc 14     Filed 03/31/20       Page 7 of 9
       B. Milwaukee Radiologists’ Attempts to Collect a Valid Debt Did Not Violate the
          Wisconsin Consumer Act.

       The debtor’s second claim alleges that Milwaukee Radiologists’ collection attempts were
violations of the Wisconsin Consumer Act, specifically Wis. Stat. §§427.104(1)(h) and (j). The
debtor contends that Milwaukee Radiologists’ mailing of the four invoices violates both statutory
subsections.
       Wis. Stat. §427.104(1)(j) prohibits a debt collector from “[c]laim[ing], or attempt[ing] or
threaten[ing] to enforce a right with knowledge or reason to know that the right does not exist.”
The debtor contends that Milwaukee Radiologists violated this provision by sending requests for
payment to the debtor’s deceased husband in violation of the automatic stay. This premise is
flawed, as the court has already explained. The debtor concedes that Milwaukee Radiologists
had a valid claim against her deceased husband. The automatic stay in the debtor’s bankruptcy
did not preclude Milwaukee Radiologists from sending collection letters to the debtor’s deceased
husband. The debtor has failed to state a legally cognizable claim under section 427.104(1)(j).
       Wis. Stat. §427.104(1)(h) prohibits a debt collector from “[e]ngag[ing] in other conduct
which can reasonably be expected to threaten or harass the customer or a person related to the
customer.” The debtor contends that Milwaukee Radiologists’ mailing of the four invoices
constitutes an attempt to collect on a debt in a harassing or threatening manner in violation of
section 427.104(1)(h). There is nothing harassing or threatening about Milwaukee Radiologists’
mailing of four invoices to collect an admittedly valid debt owed by the debtor’s deceased
husband.
       In Associates Financial Services Co. v. Hornik, 114 Wis. 2d 163, 169-70 (Ct. App. 1983),
the Wisconsin court of appeals explained that whether collection efforts constitute harassment
requires an examination of the frequency, manner, and context of the collection efforts. In that
case, the court of appeals confirmed that a creditor’s calling debtors sixty-nine times over a 19-
month period was insufficient to constitute harassment. Id. (citing Story v. J.M. Fields, Inc., 343
So.2d 675, 676 (Fla. App. 1977) (one hundred calls over a five-month period, including calls
after a request to stop and an instruction to initiate legal action, were harassment); Housh v. Peth,
165 Ohio St. 35, 41 (1956) (three calls made in fifteen minutes to a teacher at work were
harassment); Bingham v. Collection Bureau, Inc., 505 F. Supp. 864, 873 (D. N.D. 1981)
(fourteen calls made over a one-month period were not harassment when debtors made no




               Case 19-02153-bhl        Doc 14     Filed 03/31/20       Page 8 of 9
instruction to stop)).
        Here, the frequency, manner, and context of Milwaukee Radiologists’ conduct are
determinative. The creditor mailed a grand total of four billing letters to the debtor’s spouse over
a six-month period, aimed at collecting a valid debt. The creditor stopped sending the letters
after being notified of his death. The letters do not contain any abusive or threatening language,
and they were not followed by abusive or threating calls or other actions. In sum, the conduct
identified in the debtor’s allegations simply does not rise to a level that could objectively be
considered harassment sufficient to violate subsection (1)(h). The complaint is insufficient to
establish a legally cognizable claim for relief under Wis. Stat. §427.101(h).

                                          CONCLUSION
        The debtor is not entitled to a default judgment because her complaint and supporting
record establish that she does not have a legally cognizable claim for relief. Accordingly, IT IS
HEREBY ORDERED:
    1. The debtor’s motion for default judgment is denied.
    2. This adversary proceeding is dismissed.


March 31, 2020




______________________________
Brett H. Ludwig
United States Bankruptcy Judge




                Case 19-02153-bhl       Doc 14     Filed 03/31/20       Page 9 of 9
